Citation Nr: 1456214	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, not otherwise specified.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection for depressive disorder not otherwise specified, secondary to service-connected lumbar spine and bilateral foot disorders. The Veteran appealed therein as to the initial assigned 30 percent disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In an August 2010 decision, the Board adjudicated four issues on appeal and remanded the issue of entitlement to TDIU.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded this matter for VA examination, and initial adjudication.  In a May 2012 Supplemental Statement of the Case (SSOC), the RO adjudicated this issue.  The Board notes that no testimony was taken regarding TDIU or the increased evaluation claim at the May 2009 hearing; accordingly, a single Veterans Law Judge may decide the issues on appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014); Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board notes that the May 2012 SSOC also included seven issues regarding the evaluations assigned for the Veteran's various service-connected disabilities.  These issues, however, are not on appeal and not within the Board's jurisdiction.  The Veteran did not file a claim for increased evaluations and no rating decision, notice of disagreement, statement of the case, or substantive appeal was filed regarding these issues; these are required elements of an appeal.  See 38 C.F.R. § 20.200 (2014).  The 2010 Board remand directed the RO to obtain opinions regarding the occupational impact of these disorders and to "adjudicate the issue of entitlement to a TDIU."  Hence, apart from a TDIU, none of the claims referenced within the May 2012 SSOC are for consideration. 

A July 2014 Board videoconference was scheduled in this matter.  In a letter received by the RO in July 2014, the Veteran's attorney cancelled the hearing.  

This case consists primarily of documents in the Veterans Benefits Management System (VBMS). Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. The Virtual VA file also contains recent VA outpatient treatments, but otherwise the contents therein are duplicative of those in VBMS or irrelevant to the issues on appeal.

By filing of April 2012, the Veteran's attorney informally raises additional claims for increased rating for right and left foot disorders, and lumbar spine degenerative disc disease, which are hereby referred to the AOJ for adjudication in the first instance. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased evaluation for the service-connected depressive disorder, remand is required for an updated examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran asserts that her depressive disorder has materially worsened in severity since the February 2010 VA examination.  June 2012 psychiatry records and other VA medical records also suggest a worsening of symptoms.  Additionally, the examination is now almost five years old.  Accordingly, an updated examination is warranted.

Regarding the claim for TDIU, remand is required because it is intertwined with the other claim on appeal and a social and industrial impairment examination is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Although the Veteran does not currently meet the schedular criteria, she may if an increased evaluation is granted on remand.  Additionally, although there is conflicting evidence of record, some evidence suggests that the Veteran may be unemployable.  


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2. After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the severity of impairment due to service-connected depressive disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should provide indication of all symptoms and manifestations of impairment attributable to service-connected depressive disorder, to include in response to the VA Rating Schedule's General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130.  

3.	After any additional evidence, including the examination for the Veteran's psychiatric disability, is associated with the claims file, obtain a social and industrial survey to ascertain if the Veteran's service-connected disabilities alone preclude her from securing and maintaining substantially gainful employment in light of his work history and level of education. The examiner is requested to review the claims file, including the VA examinations and VA treatment records, and to comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) she experiences as a result of his service-connected disabilities.  The Veteran is service connected for the following disabilities:  depressive disorder; lumbar spine degenerative disc disease; hypertension; bilateral bunions, status-post bunionectomy on the left foot; hiatal hernia; left forearm warts, status-post removal; and right foot hallux valgus.  The examiner may seek development in any survey area which he or she determines is necessary to provide a complete report. 

4.	Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.	Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6.	Finally, readjudicate the claim already on appeal for increased rating for depression in light of all additional evidence received. Then adjudicate in the first instance the claims referred herein for increased ratings for right and left foot disorders, and lumbar spine degenerative disc disease. Thereafter, re-adjudicate the issue of entitlement to TDIU.  If any benefit sought on appeal is not granted, the Veteran and her attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

